Citation Nr: 0428511	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  01-03 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to a compensable disability evaluation for 
residuals of right tibia fracture.

2. Entitlement to service connection for residuals of a left 
leg stress fracture.

3. Entitlement to service connection for a neurological 
disorder to include right leg parethesia.

4. Entitlement to service connection for dysthymia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from August 1981 to March 
1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Chicago, Illinois Regional Office (RO) that, in pertinent 
part, established service connection for residuals of a 
fracture of the right tibia at 0 percent disabling, for 
residuals of a fracture of the left foot at 0 percent 
disabling; and denied service connection for residuals of a 
fracture of the left leg, post-traumatic stress disorder 
(PTSD), and dysthymia.  In March 2000, the veteran submitted 
a notice of disagreement with respect to the denial of 
residuals of the left leg fracture and PTSD.  In May 2000, 
the RO issued the statement of the case for issues of service 
connection  residuals of the left leg fracture and 
psychiatric conditions to include PTSD and dysthymia.  

In June 2000, the veteran informed the RO that he had 
additional evidence regarding his claims for service 
connection for PTSD and his right leg condition.  The 
evidence included his service medical records (SMRs) 
highlighting the decreased sensation in his right shin (see 
SMR dated in September 1998 associated in the claims folder).  
In a July 2000 rating decision, the RO construed the 
veteran's reference to the right leg condition as a claim for 
an increased evaluation for his service-connected residuals 
of his right tibia fracture; denied an increased evaluation 
for residuals of the right tibia fracture; established 
service connection for PTSD and assigned a 30 percent 
disability rating; and denied service connection for 
residuals of a left leg fracture and dysthymia.  In August 
2000, the veteran submitted a notice of disagreement with the 
denial of his right leg condition asserting that the 
decreased sensation along the anterior of his right shin was 
secondary to his right knee surgery in October 1997.  In 
September 2000, the RO issued the statement of the case 
regarding the issue of an increased rating for the veteran's 
right leg condition.  

In February 2001, the veteran submitted his Substantive 
Appeal regarding the issues of service connection for his 
left leg condition and dysthymia and a compensable evaluation 
for his right leg condition.  In October 2001, the veteran 
clarified that he wished to submit a claim for service 
connection for a neurological condition affecting his right 
leg and asserted that the neurological disorder occurred 
subsequent to his in-service knee injury.  In a September 
2002 rating decision, the RO denied service connection for 
right leg parethesia and a total disability rating for 
compensation purposes based on individual unemployability; 
and deferred the issues of an increased rating for residuals 
of a right leg fracture and dysthymia for review under the 
Veterans Claims Assistance Act of 2000 (VCAA).  In May 2003, 
the RO denied an increased evaluation for residuals of his 
right tibia fracture, which was claimed as a right leg 
condition; and denied service connection for residuals of a 
left leg fracture and dysthymia on the merits.  In August 
2003, the veteran submitted additional evidence in support of 
his "nerve damage claim".

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.


REMAND

In the November 2002, August 2003, and November 2003 Veterans 
Claims Assistance Act of 2000 (VCAA) letters, the RO informed 
the veteran of the evidence required to establish service 
connection, not an increased rating.  Even though some of the 
information in the letters is relevant for claim of an 
increased rating, the letters inaccurately informed the 
veteran of the evidence needed to substantiate his claim for 
an increased rating.  VA is required to accurately inform the 
veteran of the evidence needed to substantiate his claims.  
See VAOPGCPREC 


7-2004.  Because the veteran was wrongly informed of the 
evidence needed to substantiate his increased rating claim, 
the VCAA has not been satisfied.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
invalidated the regulations which empowered the Board to 
issue written notification of the VCAA to veterans.  Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  

In an August 2003 statement, the veteran indicated that he 
wished to submit additional evidence in support of his 
"nerve damage claim."  The Board construes this as a notice 
of disagreement with the September 2002 rating decision that 
denied, in pertinent part, service connection for right leg 
parethesia.  The RO has not issued a statement of the case 
(SOC) to the veteran which addresses that issue.  The United 
States Court of Appeals for Veterans Claims (Court) has 
directed that where a veteran has submitted a timely notice 
of disagreement with an adverse decision and the RO has not 
subsequently issued a SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Additionally, in the report of the March 2003 VA compensation 
examination, the examiner indicated that he was complying 
with a Board remand.  The Board observes that a remand was 
not issued to the veteran regarding his claims on appeal.  
Moreover, the examiner reported that he had reviewed VA 
treatment records of a Chicago VA Medical Center (VAMC) when 
the veteran's records show that he was treated at the St. 
Louis VAMC.  Because of the discrepancy, the Board finds that 
another examination may be necessary.  Therefore, before 
issuing the statement of the case, the RO should afford the 
veteran with another VA compensation examination if the RO 
finds it necessary to rely on an examination to determine the 
outcome of the veteran's claim for service connection for a 
neurological disorder to include right leg parethesia.

In April 1999, the veteran submitted a claim for service 
connection for residuals of stress fractures in both legs.  
In a February 2000 rating decision, with respect to the claim 
for service connection for a left leg stress fracture, the RO 
recharacterized the veteran's claim as service connection for 
residuals of a left leg fracture and denied the claim because 
it found that the veteran did not suffer from a left leg 
fracture during active service.  The Board observes that the 
veteran was shown to exhibit a history of stress fracture in 
both legs, as indicated in the August 1999 joint examination.  
Therefore, the Board has recharacterized the claim as service 
connection for residuals of a left leg stress fracture.  
Moreover, the notes that the veteran currently exhibits a 
neurological disorder of the left leg (see October 2001 VA 
treatment record).  It is unclear from the record whether the 
veteran's neurological disorder is a residual of the stress 
fracture.  Because the veteran is also claiming service 
connection for a neurological disorder, the Board finds that 
the issue of service connection for residuals of a left leg 
stress fracture is inextricably intertwined with the issue 
service connection for a neurological disorder to include 
right leg parethesia.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

The veteran has also asserted on appeal that he is entitled 
to service connection for dysthymia.  The Board notes that 
the veteran is currently service-connected for PTSD at 30 
percent disabling.  The report of the August 1999 psychiatric 
examination shows that a diagnosis of dysthymia was 
concurrently advanced with a diagnosis of PTSD.  At that 
time, the examiner noted that the veteran's symptoms were 
better accounted for by the presence of dysthymia, not PTSD.  
Although the examiner distinguished the global assessment 
function for the two psychiatric disorders, it is not clear 
which symptoms account for which disorder.  Furthermore, a 
nexus opinion relating dysthymia to the veteran's active 
service has not been advanced.  

In addition, the Board notes that the veteran has not been 
afforded VA compensation examination for his residuals of a 
left leg stress fracture since August 1999.  VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, the Board finds that VA compensation examinations 
are required in resolving the issues raised by the instant 
appeal.



Accordingly, this case is REMANDED for the following action:  

1.  The RO must ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim for an 
increased disability evaluation for 
residuals of his right tibia fracture 
(2) of the information and evidence that 
VA will seek to provide, and (3) of the 
information and evidence that the veteran 
is expected to provide.  The RO should 
ask the veteran to provide any evidence 
in his possession that pertains to the 
claims.  

2. The RO should request that the 
veteran provide information as to all 
treatment of his residuals of his right 
tibia fracture, residuals of a left leg 
stress fracture, and dysthymia including 
the names and addresses of all health 
care providers, clinics, and hospitals, 
and the approximate dates of treatment.  
Upon receipt of the requested 
information and the appropriate 
releases, the RO should contact all 
identified health care providers, 
clinics, and hospitals, and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran for 
incorporation into the record.  



3. The RO should then request that 
copies of all VA clinical documentation 
pertaining to treatment of the residuals 
of his right tibia fracture, residuals 
of a left leg stress fracture, and 
dysthymia after July 2, 2004, be 
forwarded for incorporation into the 
record.  

4. The RO should then schedule the 
veteran for VA compensation 
examination(s) which is/are sufficiently 
broad to accurately determine the current 
nature and severity of residuals of his 
right tibia fracture and dysthymia.  If 
the RO deems it necessary, the veteran 
should also be afforded VA compensation 
examinations for residuals of a left leg 
stress fracture and a neurological 
disorder to include right leg parethesia.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  Send the claims 
folder to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted.  
The examiner should include a complete 
rationale for all opinions and 
conclusions expressed.

a) If a residual of his right tibia 
fracture is identified, the examiner 
should determine whether the veteran 
exhibits malunion of the tibia and 
fibula with slight, moderate, or marked 
knee or ankle disability; or nonunion 
of the tibia and fibula with loose 
motion requiring brace.  The examiner 
should also determine whether the 
veteran's residuals of his right tibia 
fracture are moderate, moderately 
severe, or severe.



b) If dysthymia is identified, the examiner 
should determine whether dysthymia represents 
progression of his service-connected PTSD, 
correction of an error in the PTSD diagnosis, 
or development of a new and separate 
condition.  If the examiner finds that 
dysthymia is a progression of PTSD, the 
examiner should address the current severity 
of his PTSD and dysthymia.  If the examiner 
determines that the veteran's dysthymia is a 
correction of PTSD or a separate and new 
disorder, the examiner should address the 
etiology of the veteran's dysthymia and 
advance an opinion as to:

Whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the identified dysthymia: 
i)	was initially manifested or 
originated during active service; 
ii)	or is in any other way causally 
related to his periods of active 
service?

5. The RO should provide the veteran with 
adequate notice of the date and place of 
any VA examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  38 C.F.R. § 3.655 (2003).



6. The RO should issue a statement of the 
case addressing the issue of service 
connection for a neurological disorder to 
include right leg parethesia.  The 
statement of the case should include a 
summary of the relevant evidence and 
citation to all relevant law and 
regulations. 38 U.S.C.A. § 7105(d).  The 
veteran and his accredited representative 
should be advised of the time limit in 
which he may file a substantive appeal in 
this case. 38 C.F.R. § 20.302(b) (2003).  

7. The RO should then readjudicate the issues 
an increased disability evaluation for 
residuals of his right tibia fracture, 
service connection for residuals of a left 
leg stress fracture, and service connection 
for dysthymia.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the issuance of 
the SSOC.  The veteran and his accredited 
representative should be given the 
opportunity to respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


